ORDER
PER CURIAM.
Peggy Wolfram (‘Wife”) appeals from the trial court’s judgment and decree dissolving her marriage to Ralph Wolfram (“Husband”). Wife argues that the trial court erred in (1) awarding insufficient maintenance; (2) classifying certain stocks and other assets as Husband’s separate property; (3) allocating marital debt solely to Wife; and (4) ordering Wife to pay a percentage of attorney fees and costs. We affirm.1
We have reviewed the parties’ briefs, the legal file, and exhibits. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
We affirm the judgment.

. Husband’s motion to dismiss has been considered and denied.